DETAILED ACTION
The following claims are pending in this office action: 1, 3, 5-11, 13 and 15-20
The following claims are amended: 1, 11 and 20
The following claims are new: -
The following claims are cancelled: 2, 4, 13, and 14
Claims 1, 3, 5-11, 13 and 15-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The objection to claim 4 is withdrawn as claim 4 has been canceled.   
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 10/28/2021 have been fully considered but are moot in view of new grounds of rejection.   
Applicant notes: Independent claims 1, 7, and 8 are amended to recite “generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit and generated by shifting bit values though the scan chain of flip flops.”  This limitation has been mapped to Nguyen, et al. "Creating a backscattering side channel to enable detection of dormant hardware trojans." IEEE transactions on very large scale integration (VLSI) systems 27.7 (July, 2019): 1561-1574 and rejected accordingly.  
Independent claims 11 and 20 are amended in a similar way to claim 1 and is mapped to Nguyen, et al. "Creating a backscattering side channel to enable detection of dormant hardware trojans." IEEE transactions on very large scale integration (VLSI) systems 27.7 (July, 2019): pg. 1561-1574 
Dependent claims 3, 5-10, 13, and 15-19 depend on independent claims 1, 11 and 20.  The amended elements in the independent claims have been mapped to Nguyen, et al. "Creating a backscattering side channel to enable detection of dormant hardware trojans." IEEE transactions on very large scale integration (VLSI) systems 27.7 (July, 2019): pg. 1561-1574 below, and so any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (US Pub. 2013/0019324) in view of Sul et al. (US Pub. 2008/0114562) (hereinafter “Sul”) and in view of Nguyen, et al. "Creating a backscattering side channel to enable detection of dormant hardware trojans." IEEE transactions on very large scale integration (VLSI) systems 27.7 (July, 2019): pg. 1561-1574 (hereinafter “Nguyen”). 

As per claim 1, Tehranipoor teaches a detector, comprising: a memory configured to store instructions; and ([Tehranipoor, para. 0057] unit refers to a process running on a processor and a memory that contains software that executes instructions)
	control logic configured to execute the instructions to activate a trigger engine [that includes a scan chain of flip-flops] and detect a hardware trojan based on output signals of a target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a scan chain] to create and RNG engine that generates an input pattern [a trigger engine] that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a trojan].  A scan chain of flip-flops is taught by Nguyen below) wherein the scan chain of the trigger engine is configured to [generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit] and generated by shifting bit values through [the scan chain of flip flops] arranged in a circular scan pattern to activate the hardware trojan and ([para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [see para. 0067]; [para. 0084] the LSFR generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus], and where the noise is used to activate/detect a trojan [see para. 0157 – the LSFR either partially or fully activates the trojan]; a scan chain of flip-flops is taught by Sul below; a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit is taught by Nguyen below) wherein the output signals of the target circuit are generated when the stimulus is applied.  ([para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit when the input patterns of the LSFR is applied)
	Tehranip does not clearly teach the trigger engine that includes a scan chain of flip-flops and generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  
However, Sul teaches the trigger engine that includes a scan chain of flip-flops. ([Sul, Fig. 2, para. 0006] an LFSR [scan chain] consists of flip-flops to generate a fixed sequence of test patterns [a trigger engine])
built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns (such as a sinusoidal test pattern) to identify failures in an integrated circuit as such flip-flops reduce overall costs, increase value, and speed up protection test development.  (Sul, para. 0003-0006)
Tehranip in view of Sul does not clearly teach generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  
However, Nguyen teaches generate a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  ([Nguyen, pg. 2, Sec. I, Subsec. B; Fig. 1; pg. 7, Sec. IV; Subsec. A] a method of creating a backscattering side channel to enable detection of dormant hardware trojans is taught which uses an Agilent MXG N5183A signal generator [excluding the output signal of the target circuit] to generate a sinusoid signal, and an Aaronia E1 electric-field near field probe [wireless emission of electromagnetic energy] to transmit the signal to a circuit board)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul with the teachings of Nguyen to include a stimulus that includes a wireless emission of electromagnetic energy, the wireless emission excluding the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because by using such a technique, the output signal can be increased when needed, tis frequency can be shifted to avoid noise, interference, and poor signal propagation conditions, and the technique can be more accurately focused on a specific part of the chip.  (Nguyen, pg. 2, Sec. I, Subsec. B)

As per claim 3, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor also teaches the control logic is further configured to shift bit values through the [scan chain of flip flops] arranged in the circular scan pattern a predetermined number of cycles to generate the stimulus.  ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops is taught by Sul below)
Tehranipoor in view of Nguyen does not clearly teach the scan chain of flip flops.  
However, Sul teaches the scan chain of flip flops.  ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Nguyen with the teachings of Sul for the same reasons as disclosed above. 

As per claim 5, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Nguyen does not clearly teach wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  
However, Sul teaches wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  ([Sul, para. 0002-0003; para. 0057-0058] test circuitry includes embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit.  (Sul, para. 0006)

As per claim 6, Tehranipoor in view of Sul and Nguyen teaches claim 5.
Tehranipoor also teaches the control logic is configured during a built-in self-test (BIST) of the HSIO interface and ([Tehranipoor, Fig. 5; para. 0084; para. 0113] the control unit controls the input pattern generated by the LFSR that is used for the BIST of the integrated circuit) process the output signals of the target circuit to detect the hardware trojan in the HSIO interface during the BIST.  ([Fig. 5; para. 0084] the input pattern generated by the LSR is applied to the target IC to detect a hardware trojan)

	As per claim 10, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
	Tehranipoor also teaches wherein the control logic is configured to control generation of the stimulus based on a dedicated pattern or sequence of patterns of transmitted data or a dedicated pattern or sequence of patterns of control signals.  ([Tehranipoor, para. 0067] the control unit, based on an initially predetermined challenge signal pattern [a dedicated pattern/sequence/control signal] controls the generation of the output of the LFSR [the stimulus])



As per claim 13, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 3, and thus is rejected with the same rationale applied against claim 3.  

As per claim 15, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 5, and thus is rejected with the same rationale applied against claim 5. 

As per claim 16, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 6, and thus is rejected with the same rationale applied against claim 6.  
 
Claims 7-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul and Nguyen as applied to claim 1 above and further in view of Crouch et al. (US Pub. 2020/0104497) (hereinafter “Crouch”). 

As per claim 7, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  
([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to include wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult to find behavior modification type Trojans (Crouch, para. 0021)

As per claim 8, Tehranipoor in view of Sul and Nguyen and further in view of Crouch of teaches claim 7.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, ([Crouch, para. 0128; para. 0130] the trojan detection instrument monitors error rates in internal data transfers to detect Trojans.  The instrument compares a logic circuit output [a second bit-error rate] against a stored reference [a first bit-error rate] to detect a hardware trojan) the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine ([Para. 0106-0107; Fig. 2] a golden circuit is utilized with the testing emulation host to create a stored reference by operating the golden circuit model to generate an emulation of the golden circuit model [step 216 and 232 of Fig. 2].  [Para. 0110; step 248 of Fig. 2] this occurs prior to introducing the trojan trigger/external physical effects [the trigger engine stimulus is not applied to the target circuit].  [Para. 0122] The emulation of the golden circuit model is used to obtain the stored reference/baseline golden model signature [the first bit-error rate]) and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  ([Para. 0110; step 248 of Fig. 2] the external physical effects model [the trigger engine] applies a camouflaged first trojan trigger to the circuit [the stimulus].  [Para. 0116] the output of the circuit is collected/measured, and the signature of the result [the output/second bit-error rate] is compared with the pre-existing golden circuit model signature [the stored reference/first bit-error rate])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch for the same reasons as disclosed above. 

As per claim 9, Tehranipoor in view of Sul and Nguyen teaches claim 1.  
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.
However, Crouch teaches wherein the hardware trojan is a type which is configured to: perform at least one of the following: ([Crouch, para. 0008] hardware trojans detected perform the functions below.  The examiner interprets “at least one of” to mean only one limitation must be met, however, all limitations are searched for and mapped for the sake of compact prosecution)
send secret data to an unauthorized entity; ([Crouch, para. 0008] hardware trojans sends personal data or design/operation information to unintended entities)
disrupt operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans denies the integrated circuit from conducting its normal function)
destroy operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans cause physical damage and destruction of the integrated circuit)
corrupt data or a data stream managed by the target circuit or its host circuit; and ([Crouch, para. 0130] hardware trojans corrupts the data of the integrated circuit)
and impair the target circuit or its host circuit on an intermittent basis.  ([Crouch, para. 0026] hardware trojans cause early life-cycle fails and reduces the reliability of/impairs the electronic device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch to wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.  One of ordinary skill in the art would have been motivated to make this modification because modern ICs can be compromised by the inclusion of such trojans and the techniques described allow detection of many different types of these difficult to find hardware Trojans. (Crouch, para. 0014)



As per claim 18, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 8, and thus is rejected with the same rationale applied against claim 8. 

As per claim 19, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 9, and thus is rejected with the same rationale applied against claim 9. 

As per claim 20, Tehranipoor teaches a non-transitory computer-readable medium storing instruction for causing a processor to perform operations including: ([Tehranipoor, para. 0199] an implementation of trojan detection software can be stored on or transmitted across some form of computer readable media)
activating a trigger engine that includes a [scan chain of flip-flops] to generate a stimulus [that includes a wireless emission of the electromagnetic energy, the wireless emission generated by shifting bit values through the scan chain of flip flops] arranged in a circular scan pattern; ([Tehranipoor, para. 0084] the activation of an LSFR which is part of a RNG engine [a trigger engine] generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus].  [Para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops generating an emission is taught by Sul below.  A stimulus that includes a wireless emission of the electromagnetic energy is taught by Nguyen below)
receiving signals from a target circuit when the stimulus is applied; and ([Tehranipoor, para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit [the target circuit when the input patterns of the RNG engine [the trigger engine] is applied)
detecting a hardware trojan based on the signals from the target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a trigger engine] to generate an input pattern that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a hardware trojan]) wherein [the wireless emission corresponding to the stimulus excludes the received signals from the target circuit] and is to activate the hardware trojan and the target circuit is to generate the received signals when the stimulus is generated ([Tehranipoor, para. 0157] the input stimulus generated by the LFSR either partially or completely activates the trojan so that it may be detected.  The wireless emission corresponding to the stimulus excludes the received signals from the target circuit is taught by Nguyen below)
Tehranipoor does not clearly teach a scan chain of flip flops and the target circuit including a high-speed input/output (HSIO) interface; generate a stimulus that includes a wireless emission of the electromagnetic energy; the wireless emission corresponding to the stimulus excludes the received signals from the target circuit; and wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Sul teaches a scan chain of flip flops generating an emission ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns, such as a sinusoid waveform)
([Sul, para. 0002-0003; para. 0057-0058] test circuitry includes embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include the trigger engine that includes a scan chain of flip-flop; and the target circuit including  a high-speed input/output (HSIO) interface.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns (such as a sinusoidal test pattern) to identify failures in an integrated circuit as such flip-flops reduce overall costs, increase value, and speed up protection test development.  (Sul, para. 0003-0006)
Tehranip in view of Sul does not clearly teach generate a stimulus that includes a wireless emission of the electromagnetic energy; the wireless emission corresponding to the stimulus excludes the received signals from the target circuit; and wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Nguyen teaches generate a stimulus that includes a wireless emission of the electromagnetic energy; ([Nguyen, pg. 2, Sec. I, Subsec. B; Fig. 1; pg. 7, Sec. IV; Subsec. A] a method of creating a backscattering side channel to enable detection of dormant hardware trojans is taught which uses an Aaronia E1 electric-field near field probe, a device to wirelessly transmit a sinusoidal emission from a signal generator)
the wireless emission corresponding to the stimulus excludes the received signals from the target circuit.  ([Nguyen, pg. 2, Sec. I, Subsec. B; Fig. 1; pg. 7, Sec. IV; Subsec. A] the sinusoidal emission is generated and transmitted by the near field probe is done using an Agilent MXG N5183A signal generator, that is independent from the target circuit)
that includes a wireless emission of the electromagnetic energy, the wireless emission corresponding to the stimulus excludes the received signals from the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because by using such a technique, the output signal can be increased when needed, tis frequency can be shifted to avoid noise, interference, and poor signal propagation conditions, and the technique can be more accurately focused on a specific part of the chip.  (Nguyen, pg. 2, Sec. I, Subsec. B)
Tehranipoor in view of Sul and Nguyen does not clearly teach wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Crouch teaches wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor in view of Sul and Nguyen with the teachings of Crouch to include wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult to find behavior modification type Trojans (Crouch, para. 0021)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2012/0043991) discloses a scan chain of flip-flops used to generate test pattern data with reduced power consumption.   
Cheng et al. (US Pub. 2021/0033669) discloses multi-bit scan chains of flip flops that are used to generate test stimuli to determine any errors of an electronic device.  
Edwards (US Patent No. 11,188,683) discloses sensing a challenge signal to a device under test, and receiving a response signal based on signal sent to determine whether the device under test has a hardware trojan.  
Aguayo Gonzalez et al. (US Publication 2019/0197237) discloses generating external triggers and test vectors provided to a device under test where side-channel information may be obtained in response to the triggers.  
Hély et al. "Experiences in side channel and testing based Hardware Trojan detection." 2013 IEEE 31st VLSI Test Symposium (VTS) (2013, pg. 1-4 discloses scan based testing using a scan-chain of flip flops to generate a test pattern to discover hardware trojans, and providing this test pattern to a FPGA for testing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493               

/Jeremy S Duffield/Primary Examiner, Art Unit 2498